USDC IN/ND case 2:21-cr-00024-PPS-JPK document 19 filed 06/17/21 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )   Cause No. 2:21-CR-24-PPS-JPK
                                              )
VICTOR CASTRO,                                )
                                              )
       Defendant.                             )

                                          ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Victor Castro’s agreement to enter a plea of

guilty to Count 1 of the Indictment, pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. [DE 13.] Following a hearing on the record on June 1, 2021 [DE 17], Judge

Kolar found that the defendant understands the charges, his rights, and the maximum

penalties; that the defendant is competent to plead guilty; that there is a factual basis for

the defendant’s plea; that the defendant knowingly and voluntarily entered into his

agreement to enter a plea of guilty; and that the defendant’s change of plea hearing

could not be delayed without serious harm to the interests of justice. Judge Kolar

recommends that the Court accept defendant’s plea of guilty and proceed to impose

sentence. Neither party has filed a timely objection to Judge Kolar’s findings and

recommendation.

       ACCORDINGLY:
USDC IN/ND case 2:21-cr-00024-PPS-JPK document 19 filed 06/17/21 page 2 of 2


       Having reviewed the Magistrate Judge’s findings and recommendation

concerning Defendant Victor Castro’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 17] in their

entirety.

       Defendant Victor Castro is adjudged GUILTY of Count 1 of the Indictment.

       The sentencing hearing will be set by separate order.

       SO ORDERED.

       ENTERED: June 17, 2021.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT
